


Exhibit 10.8






NORDYNE INC.
8000 Phoenix Parkway
O’Fallon, MO 63366


March 9, 2010
David J. LaGrand, President
NORDYNE Inc.
8000 Phoenix Parkway
O’Fallon, MO 63366


Dear Dave,


This letter confirms Nordyne’s agreement as follows:
1.
In exchange for your agreement to continue in the exclusive employment of
Nordyne Inc. (“Nordyne” or the “Company”) as its President for a period of five
years ending March 9, 2015 (the “Anniversary Date”), the Company will pay you on
the Anniversary Date, a cash bonus of $1,300,000, less any amount paid pursuant
to paragraph 2 below, and less any withholding required by law or requested by
you. Payment of such bonus is conditioned upon your continued employment with
the Company through the Anniversary Date and your compliance with the terms and
conditions of this letter. The cash bonus set forth in this paragraph 1 and the
bonus amounts set forth in paragraph 2 shall together be referred to in the
aggregate as the “Bonus.”



2.
If you continue in the exclusive employment of the Company through the payment
date(s) set forth in this paragraph and you comply with the terms and conditions
of this letter, the Company will pay you a cash bonus of $150,000 on March 9,
2013 and an additional cash bonus of $150,000 on March 9, 2014, in each case
less any withholdings required by law or requested by you.



3.
Should you resign or should your employment with the Company be terminated for
“cause” prior to any of the Bonus payment dates set forth in paragraphs 1 and 2,
you will forfeit any and all rights to any Bonus not otherwise due on or before
such resignation or termination date. For purposes of this letter agreement,
“cause” shall mean: (a) the conviction of a crime; or (b) the gross dereliction
of your employment duties; or (c) continued negligence in the performance of
your employment duties after notice of such negligence from the Company’s board
of directors. The finding of “cause” in (b) and (c) shall be as determined in
good faith by the Company’s board of directors.



4.
Should you be terminated by the Company for other than “cause” prior to the
Anniversary Date, you will be paid a cash bonus of $1,300,000 on the date of
your termination, less any amount paid pursuant to paragraph 2. Such amounts
shall be less any withholding required by law or requested by you.



5.
During the period you are employed by Nordyne, you agree that you will not work
in any capacity for any other person except as may be directed by the board of
directors of Nordyne and you agree to dedicate your time toward the success and
profitability of Nordyne.







--------------------------------------------------------------------------------




6.
You shall continue to be eligible to participate in any other bonus or
compensation arrangement made available generally to other executive officers of
Nordyne.



a.
You understand and agree that regardless of the terms and conditions of any
benefit plan or agreement, the payment of the bonus pursuant to paragraph 1 is
not considered wages or compensation for purposes of any benefit plan or
arrangement including any pension, profit-sharing plan, 401(k) plan,
supplemental executive retirement plan or any other plan based, in whole or in
part upon a participant’s wages or other compensation and you agree to waive any
right to the inclusion of such amount in the calculation of such benefits.

b.
The payment of the bonus set forth in paragraph 2 and any amount paid pursuant
to paragraph 4 in excess of $1 million shall be considered wages and
compensation for purposes of any benefit calculation made pursuant to the
Nordyne Supplemental Executive Retirement Plan, or any successor to that Plan.



7.
You agree that for a period of 24 months following your termination of
employment with the Company (whether prior to, on, or after the Anniversary
Date), you will not and will take all reasonable steps to ensure that your new
employer does not: (i) directly or indirectly solicit, attempt to hire or hire
any executive(s) or key employee(s) of the Company or its affiliates or induce
or encourage any such executive(s) or key employee(s) to terminate their
employment with the Company or any affiliated company.



8.
The covenants of this letter agreement are severable, and in the event that any
one or more of such covenants are deemed illegal or unenforceable, the remaining
covenants shall remain in full force and effect, and the unenforceability of any
specific covenant shall not affect the provisions of any other covenant. In the
event any court of competent jurisdiction shall determine that the scope, time
or other restrictions set forth in this letter agreement are unreasonable, then
it is the intention of the parties that such restrictions be enforced to the
fullest extent that the court deems reasonable, and the provision of this
agreement shall thereby be reformed.



9.
In the event you violate the terms and conditions of paragraphs 7 or 10, you
agree to immediately return any amount of any Bonus paid. In addition to the
repayment of the Bonus, because the legal remedies of the Company may be
inadequate, in the event of a breach of any of the covenants set forth in this
paragraph, the Company may, at its option, in addition to obtaining any other
remedy or relief available to it (including without limitation damages at law),
enforce the provisions of this paragraph by seeking an injunction or other
equitable relief.



10.
You agree that for a period of four years following your termination of
employment, whether before, on, or after the Anniversary Date, whether
voluntarily or involuntary and regardless of the reason for the termination, you
shall not use, divulge, exchange, sell or distribute any Confidential
Information that you have obtained in connection with your employment with the
Company. As used in this Agreement, the term “Confidential Information” shall
mean all information concerning Company business that is not generally known or
disclosed to persons not employed by the Company and shall include but not be
limited to, customer lists, internal sales reports or projections, mailing
lists, pricing formulas or lists, business strategies, product development
information, raw material cost information, financial statements or parts
thereof, employee salaries or salary scale, electronic media, computer software
or data including sales or marketing systems or warehousing or distribution
systems costs or payment systems, or customer shipping or inventory systems.







--------------------------------------------------------------------------------




11.
Except as specifically set forth herein, this letter does not create any
employment contract between you and the Company. The Company may terminate your
employment at any time and for any reason or for no reason,



12.
This Agreement shall be governed by the laws of the State of Missouri.



Please indicate your agreement by signing below.
Very truly yours,
NORDYNE INC.


By:    /s/Richard L. Bready    
Its:    Vice President
Accepted and agreed.




/s/ David J. LaGrand    
David J. LaGrand






